Citation Nr: 1453948	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  13-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984, with subsequent unverified Reserve service from December 1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and July 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders were reviewed and contain extensive medical evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2011, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Evidence associated with the record since the October 2011 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  





CONCLUSION OF LAW

1.  The October 2011 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the service connection claim and to remand the issue for further development, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Analysis

In October 2011, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In making that decision, the Board found that the Veteran's complaints of psychiatric symptoms during service were attributed to his alcohol and drug abuse and that the weight of the evidence demonstrated that a currently diagnosed acquired psychiatric disorder, including bipolar disorder, was not related to active duty service.  The Board also found that the Veteran was not competently diagnosed with PTSD.  The October 2011 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In February 2012, the Veteran requested to reopen his claims for bipolar disorder and for PTSD.  In April 2012, the RO denied the claims because the evidence submitted was not new and material.  The Veteran subsequently submitted a notice of disagreement with the PTSD decision and also submitted a supplemental claim for bipolar disorder.  In July 2012, the RO confirmed and continued the previous denial of service connection for anxiety disorder, depression and bipolar disorder.  The Veteran submitted a notice of disagreement with this decision and in August 2013, the RO furnished a statement of the case which continued the denial of service connection for PTSD, also claimed as anxiety and bipolar disorder, because the evidence submitted was not new and material.  The Veteran subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Pertinent evidence available at the time of the October 2011 Board decision included, but was not limited to, VA treatment records and a VA examination report.  VA records from approximately 1998 through 2009 show treatment for polysubstance dependence and bipolar disorder with multiple in-patient and domiciliary stays.  A diagnosis of PTSD was noted on several occasions.  

The Veteran underwent a VA examination in November 2009.  Based on clinical interview and examination results, the examiner diagnosed bipolar disorder, type I, most recent episode depressed; alcohol, cocaine and marijuana dependence, in remission; and antisocial traits.  The examiner opined that the bipolar disorder was less likely related to the Veteran's service and further determined that polysubstance dependence could not be attributed to service.  

The examiner also opined that it was less likely that the Veteran experienced a Criterion A event (stressor) during service or that he had a valid diagnosis of PTSD.  In making this determination, the examiner noted that the Veteran did not talk about witnessing a friend's suicide while in the military until 2009.  An October 2000 mental health history noted exposure to combat in Desert Storm, but the evidence shows that the Veteran served in Kentucky and Germany and was never in combat.  

Extensive evidence has been added to the record since the October 2011 Board decision.  This includes VA medical records and Social Security Administration records.  The majority of these records are duplicate or cumulative of evidence previously contained in the claims folder.  Those records are not new.  Notwithstanding, the additional evidence also includes records post-dating the October 2011 Board decision and through November 2013.  These records were not previously considered and show significant treatment for substance abuse and psychiatric disorders.  

The Board acknowledges that the new records contain conflicting information as to whether or not the Veteran meets the criteria for PTSD.  For example, VA mental health notes dated in December 2011 indicate that the Veteran meets the criteria for PTSD due to noncombat trauma.  An addendum to this record indicates that he does not meet the criteria for PTSD.  An April 2012 VA mental health record indicates that the Veteran presented for additional inpatient rehabilitation.  Axis I diagnoses were listed as alcohol dependence in full sustained remission, cocaine dependence, nicotine dependence, bipolar disorder, and PTSD.  

For purposes of reopening the claim, the Board presumes the credibility of the listed PTSD diagnosis.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (In determining whether evidence is new and material, the credibility of the new evidence is to be presumed).  This evidence is new and material as the previous denial was based on the absence of a competent diagnosis.  A determination as to the validity of the listed diagnosis is reserved for a merits based determination.  

In summary, the Board finds that new and material evidence has been received sufficient to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  


REMAND

On review, the RO did not reopen the Veteran's claim and thus, a remand is required for adjudication on the merits.  Prior to that, additional development is needed.  See 38 C.F.R. § 3.159(c).  

The Veteran asserts that he has had bipolar symptoms since service and that his service treatment records would show treatment for the condition.  The Veteran also reported that he began drinking more heavily during service and had behavioral problems and was required to attend a class called "Managing Your Mental Health."  With the exception of the enlistment examination, service treatment records are unavailable.  Under these circumstances, the complete service personnel records should be obtained as they may include information regarding any behavioral problems and disciplinary actions.  

Throughout the record, the Veteran reported that during service, his "ammunition supervisor" committed suicide.  The Veteran has provided inconsistent information as to whether or not he witnessed the event.  Nonetheless, he provided the year of the event (1982), and the name of the individual (P.S.).  The Veteran's DA Form 20 shows that in 1982, the Veteran was stationed in Ft. Knox, Ft. Lee, and Germany.  As such, efforts should be made to verify the claimed stressor.  

VA records were last added to the virtual folder in November 2013.  Updated records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran's complete service personnel records.  All records obtained should be associated with the claims folder or virtual folders.  

2.  The AOJ should request relevant VA medical center records for the period from November 2013 to the present.  All records obtained should be associated with the claims folder or virtual folders.  

3.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  The AOJ should request verification of the reported stressor from official sources, to include, but not necessarily limited to, the U.S. Army & Joint Services Records Research Center (JSRRC).  For details as to the claimed stressor and the name of the individual, see VA Mental Health Initial Evaluation Note dated January 13, 2010 (contained in volume 4 of the paper folder). 

5.  If, and only if, the reported stressor is verified, or other evidence is submitted to suggest a relationship between any psychiatric disorder and service, the AOJ should request another VA mental disorder/PTSD examination.  Access to the claims folder, to include all relevant electronic records, and a copy of this REMAND must be provided to the examiner to review.

The examiner should identify all Axis I disorders and is specifically requested to state whether the Veteran meets the applicable diagnostic criteria for PTSD.  If the Veteran is diagnosed with PTSD, the examiner should opine whether it is at least as likely as not that PTSD is related to a verified stressor.  As to any other Axis I diagnosis, the examiner should opine whether it is at least as likely as not related to active military service or events therein.  The examiner should provide a complete rationale for any opinion provided.  

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


